Name: Council Regulation (EU) NoÃ 359/2011 of 12Ã April 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran
 Type: Regulation
 Subject Matter: criminal law;  civil law;  international affairs;  Asia and Oceania;  rights and freedoms
 Date Published: nan

 14.4.2011 EN Official Journal of the European Union L 100/1 COUNCIL REGULATION (EU) No 359/2011 of 12 April 2011 concerning restrictive measures directed against certain persons, entities and bodies in view of the situation in Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215(2) thereof, Having regard to Council Decision 2011/235/CFSP of 12 April 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Iran (1), adopted in accordance with Chapter 2 of Title V of the Treaty on European Union, Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and from the European Commission, Whereas: (1) Decision 2011/235/CFSP provides for the freezing of funds and economic resources of certain persons responsible for serious human rights violations in Iran. Those persons and entities are listed in the Annex to the Decision. (2) The restrictive measures should target persons complicit in or responsible for directing or implementing grave human rights violations in the repression of peaceful demonstrators, journalists, human rights defenders, students or other persons who speak up in defence of their legitimate rights, including freedom of expression, as well as persons complicit in or responsible for directing or implementing grave violations of the right to due process, torture, cruel, inhuman and degrading treatment, or the indiscriminate, excessive and increasing application of the death penalty, including public executions, stoning, hangings or executions of juvenile offenders in contravention of Irans international human rights obligations. (3) Those measures fall within the scope of the Treaty on the Functioning of the European Union and regulatory action at the level of the Union is therefore necessary in order to implement them, in particular with a view to ensuring their uniform application by economic operators in all Member States. (4) This Regulation respects the fundamental rights and observes the principles recognised in particular by the Charter of Fundamental Rights of the European Union and in particular the right to an effective remedy and to a fair trial and the right to the protection of personal data. This Regulation should be applied in accordance with those rights. (5) The power to amend the list in Annex I to this Regulation should be exercised by the Council, in view of the political situation in Iran, and to ensure consistency with the process for amending and reviewing the Annex to Decision 2011/235/CFSP. (6) The procedure for amending the lists in Annex I to this Regulation should include providing designated persons, entities or bodies with the grounds for listing, so as to give them an opportunity to submit observations. Where observations are submitted, or substantial new evidence is presented, the Council should review its decision in light of those observations and inform the person, entity or body concerned accordingly. (7) For the implementation of this Regulation, and in order to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources must be frozen in accordance with this Regulation, must be made public. Any processing of personal data should respect Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (2) and Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (3). (8) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force on the day of its publication, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions shall apply: (a) funds means financial assets and benefits of every kind, including but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly- and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading, bills of sale; (vii) documents evidencing an interest in funds or financial resources; (b) freezing of funds means preventing any move, transfer, alteration, use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; (c) economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but may be used to obtain funds, goods or services; (d) freezing of economic resources means preventing their use to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (e) territory of the Union means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty, including their airspace. Article 2 1. All funds and economic resources belonging to, owned, held or controlled by the natural or legal persons, entities and bodies listed in Annex I shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annex I. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. Article 3 1. Annex I shall consist of a list of persons who, in accordance with Article 2(1) of Decision 2011/235/CFSP, have been identified by the Council as being persons responsible for serious human rights violations in Iran, and persons, entities or bodies associated with them. 2. Annex I shall include the grounds for the listing of listed persons, entities and bodies concerned. 3. Annex I shall also include, where available, information necessary to identify the natural or legal persons, entities and bodies concerned. With regard to natural persons, such information may include names including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. Article 4 1. By way of derogation from Article 2, the competent authorities in the Member States, as listed in Annex II, may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources are: (a) necessary to satisfy the basic needs of persons listed in Annex I and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the Member State concerned has notified all other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least 2 weeks prior to the authorisation. 2. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraph 1. Article 5 1. By way of derogation from Article 2, the competent authorities in the Member States, as listed in Annex II, may authorise the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the funds or economic resources in question are the subject of a judicial, administrative or arbitral lien established prior to the date on which the person, entity or body referred to in Article 2 was listed in Annex I, or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources in question will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person, entity or body listed in Annex I; and (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned. 2. The Member State concerned shall inform the other Member States and the Commission of any authorisation granted under paragraph 1. Article 6 1. Article 2(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which the natural or legal person, entity or body referred to in Article 2 has been listed in Annex I, provided that any such interest, other earnings and payments are also frozen in accordance with Article 2(1). 2. Article 2(2) shall not prevent financial or credit institutions in the Union from crediting frozen accounts where they receive funds transferred to the account of a listed natural or legal person, entity or body, provided that any additions to such accounts will also be frozen. The financial or credit institution shall inform the relevant competent authority about any such transaction without delay. Article 7 By way of derogation from Article 2, and provided that a payment by a person, entity or body listed in Annex I is due under a contract or agreement that was concluded by, or an obligation that arose for the person, entity or body concerned, before the date on which that person, entity or body had been designated, the competent authorities of the Member States, as indicated on the websites listed in Annex II, may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, if the following conditions are met: (a) the competent authority concerned has determined that: (i) the funds or economic resources will be used for a payment by a person, entity or body listed in Annex I; and (ii) the payment is not in breach of Article 2(2); and (b) the Member State concerned has, at least 2 weeks prior to granting the authorisation, notified the other Member States and the Commission of that determination and its intention to grant an authorisation. Article 8 1. The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person or entity or body implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen or withheld as a result of negligence. 2. The prohibition set out in Article 2(2) shall not give rise to any liability of any kind on the part of the natural and legal persons, entities and bodies who made funds or economic resources available if they did not know, and had no reasonable cause to suspect, that their actions would infringe the prohibition in question. Article 9 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 2, to the competent authority in the Member State where they are resident or located, as indicated on the websites listed in Annex II, and shall transmit such information, either directly or through the Member States, to the Commission; and (b) cooperate with that competent authority in any verification of that information. 2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. Article 10 Member States and the Commission shall immediately inform each other of measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violations, enforcement problems and judgments handed down by national courts. Article 11 The Commission shall be empowered to amend Annex II on the basis of information supplied by Member States. Article 12 1. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 2(1), it shall amend Annex I accordingly. 2. The Council shall communicate its decision, including the grounds for the listing, to the natural or legal person, entity or body, either directly, if the address is known, or through the publication of a notice, providing such person, entity or body with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and shall inform the person, entity or body accordingly. 4. The list in Annex I shall be reviewed at regular intervals and at least every 12 months. Article 13 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for shall be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment to them. Article 14 Where there is, in this Regulation, a requirement to notify, inform or otherwise communicate with the Commission, the address and other contact details to be used for such communication shall be those indicated in Annex II. Article 15 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union. Article 16 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 12 April 2011. For the Council The President C. ASHTON (1) See page 51 of this Official Journal. (2) OJ L 8, 12.1.2001, p. 1. (3) OJ L 281, 23.11.1995, p. 31. ANNEX I List of natural and legal persons, entities and bodies referred to in Article 2(1) Persons Name Identifying information Reasons Date of listing 1. AHMADI-MOQADDAM Esmail POB: Tehran (Iran) - DOB: 1961 Chief of Irans National Police. Forces under his command led brutal attacks on peaceful protests, and a violent night time attack on the dormitories of Tehran University on June 15, 2009. 2. ALLAHKARAM Hossein Ansar-e Hezbollah Chief and Colonel in the IRGC. He co-founded Ansar-e Hezbollah. This paramilitary force was responsible for extreme violence during crackdown against students and universities in 1999, 2002 and 2009. 3. ARAGHI (ERAGHI) Abdollah Deputy Head of IRGCs Ground Forces. He had a direct and personal responsibility in the crackdown of protests all through the Summer of 2009. 4. FAZLI Ali Deputy Commander of the Basij, former Head of the IRGCs Seyyed al-Shohada Corps, Tehran Province (until February 2010). The Seyyed al-Shohada Corps is in charge of security in Tehran province and played a key role in brutal repression of protesters in 2009. 5. HAMEDANI Hossein Head of the IRGCs Rassoulollah Corps in charge of Greater Tehran since November 2009. The Rassoulollah Corps is in charge of security in greater Tehran, and played a key role in violent suppression of protesters in 2009. Responsible for the crackdown of protests through Ashura events (December 2009) and since. 6. JAFARI Mohammad-Ali (a.k.a. Aziz Jafari ) POB: Yazd (Iran) - DOB: 1.9.1957 General Commander of the IRGC. IRGC and the Sarollah Base commanded by General Aziz Jafari has played a key role in illegally interfering with the 2009 Presidential Elections, arresting and detaining political activists, as well as clashing with protestors in the streets. 7. KHALILI Ali IRGC General, Head of the Medical Unit of Sarollah Base. He signed a letter sent to the Ministry of Health June 26 2009 forbidding the submission of documents or medical records to anyone injured or hospitalized during post-elections events. 8. MOTLAGH Bahram Hosseini Head of the IRGCs Seyyed al-Shohada Corps, Tehran Province. The Seyyed al-Shohada Corps played a key role in organising the repression of protests. 9. NAQDI Mohammad-Reza POB: Najaf (Iraq)  DOB: Circa 1952 Commander of the Basij. As commander of the IRGCs Basij Forces, Naqdi was responsible for or complicit in Basij abuses occurring in late 2009, including the violent response to the December 2009 Ashura Day protests, which resulted in up to 15 deaths and the arrests of hundreds of protesters. Prior to his appointment as commander of the Basij in October 2009, Naqdi was the head of the intelligence unit of the Basij responsible for interrogating those arrested during the post-election crackdown. 10. RADAN Ahmad-Reza POB: Isfahan (Iran)  DOB:1963 Deputy Chief of Irans National Police. As Deputy Chief of National Police since 2008, Radan was responsible for beatings, murder, and arbitrary arrests and detentions against protestors that were committed by the police forces. 11. RAJABZADEH Azizollah Former Head of Tehran Police (until January 2010). As Commander of the Law Enforcement Forces in the Greater Tehran, Azizollah Rajabzadeh is the highest ranking accused in the case of abuses in Kahrizak Detention Center. 12. SAJEDI-NIA Hossein Head of Tehran Police, former Deputy Chief of Irans National Police responsible for Police Operations. He is in charge of coordinating, for the Ministry of Interior, repression operations in the Iranian capital. 13. TAEB Hossein POB: Tehran - DOB: 1963 Former Commander of the Basij (until October 2009). Currently deputy IRGC commander for intelligence. Forces under his command participated in mass beatings, murders, detentions and tortures of peaceful protestors. 14. SHARIATI Seyeed Hassan Head of Mashhad Judiciary. Trials under his supervision have been conducted summarily and inside closed sessions, without adherence to basic rights of the accused, and with reliance on confessions extracted under pressure and torture. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 15. DORRI-NADJAFABADI Ghorban-Ali POB: Najafabad (Iran) - DOB: 1945 Former Prosecutor General of Iran until September 2009 (former Intelligence minister under Khatami presidency). As Prosecutor General of Iran, he ordered and supervised the show trials following the first post-election protests, where the accused were denied their rights, an attorney. He also carries responsibility for the Kahrizak abuses.. 16. HADDAD Hassan (alias Hassan ZAREH DEHNAVI) Judge, Tehran Revolutionary Court, branch 26. He was charge of the detainee cases related to the post election crises and regularly threatened families of detainees in order to silence them. He has been instrumental in issuing detention orders to the Kahrizak Detention Centre. 17. Hodjatoleslam Seyed Mohammad SOLTANI Judge, Mashhad Revolutionary Court. Trials under his jurisdiction have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 18. HEYDARIFAR Ali-Akbar Judge, Tehran Revolutionary Court. He participated in protesters trial. He was questioned by the Judiciary about Kahrizak exactions. He was instrumental in issuing detention orders to consign detainees to Kahrizak Detention Centre 19. JAFARI-DOLATABADI Abbas Prosecutor general of Tehran since August 2009. Dolatabadis office indicted a large number of protesters, including individuals who took part in the December 2009 Ashura Day protests. He ordered the closure of Karroubis office in September 2009 and the arrest of several reformist politicians, and he banned two reformist political parties in June 2010. His office charged protesters with the charge of Muharebeh, or enmity against God, which carries a death sentence, and denied due process to those facing the death sentence. His office has also targeted and arrested reformists, human rights activists, and members of the media, as part of a broad crackdown on the political opposition. 20. MOGHISSEH Mohammad (a.k.a. NASSERIAN) Judge, Head of Tehran Revolutionary Court, branch 28. He is in charge of post-election cases. He issued long prison sentences during unfair trials for social, political activists and journalists and several death sentences for protesters and social and political activists. 21. MOHSENI-EJEI Gholam-Hossein POB: Ejiyeh -DOB: circa 1956 Prosecutor General of Iran since September 2009 and spokesman of the Judiciary (former Intelligence minister during the 2009 elections). While he was Intelligence minister during the election, intelligence agents under his command were responsible for detention, torture and extraction of false confessions under pressure from hundreds of activists, journalists, dissidents, and reformist politicians. In addition, political figures were coerced into making false confessions under unbearable interrogations, which included torture, abuse, blackmail, and the threatening of family members. 22. MORTAZAVI Said POB: Meybod, Yazd (Iran) - DOB: 1967 Head of Irans Anti-smuggling Task Force, former Prosecutor general of Tehran until August 2009. As Tehran Prosecutor General, he issued a blanket order used for detention of hundreds of activists, journalists and students. He was suspended from office in August 2010 after an investigation by the Iranian judiciary of his role in the deaths of three men detained on his orders following the election. 23. PIR-ABASSI Abbas Tehran Revolutionary Court, branches 26 and 28. He is in charge of post-election cases, he issued long prison sentences during unfair trials against human rights activists and has issued several death sentences for protesters. 24. MORTAZAVI Amir Deputy Prosecutor of Mashhad. Trials under his prosecution have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 25. SALAVATI Abdolghassem Judge, Head of Tehran Revolutionary Court, branch 15. In charge of the post-election cases, he was the Judge presiding the show trials  in summer 2009, he condemned to death two monarchists that appeared in the show trials. He has sentenced more than a hundred political prisoners, human rights activists and demonstrators to lengthy prison sentences. 26. SHARIFI Malek Adjar Head of East Azerbaidjan Judiciary. He was responsible for Sakineh Mohammadi-Ashtianis trial. 27. ZARGAR Ahmad Judge, Tehran Appeals Court, branch 36. He confirmed long-term jail warrants and death warrants against protesters. 28. YASAGHI Ali-Akbar Judge, Mashhad Revolutionary Court. Trials under his jurisdiction have been conducted summarily and inside closed session, without adherence to basic rights of the accused. As execution rulings were issued en masse, death sentences were issued without proper observance of fair hearing procedures. 29. BOZORGNIA Mostafa Head of ward 350 of Evin Prison. He unleashed on a number of occasions disproportionate violence upon prisoners. 30. ESMAILI Gholam-Hossein Head of Irans Prisons Organisation. In this capacity, he was complicit to the massive detention of political protesters and covering up abuses performed in the jailing system. 31. SEDAQAT Farajollah Assistant Secretary of the General Prison Administration in Tehran - Former Head of Evins prison, Tehran until October 2010 during which time torture took place. He was warden and threatened and exerted pressure on prisoners numerous times. 32. ZANJIREI Mohammad-Ali As Deputy Head of Irans Prisons Organisation, responsible for abuses and deprivation of rights in detention center. He ordered the transfer of many inmates into solitary confinement. ANNEX II List of competent authorities in the Member States referred to in Articles 4(1), 5(1), 7 and 9(1), and address for notifications to the European Commission A. Competent authorities in each Member State: BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/bg/pages/view/5519 CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://www.um.dk/da/menu/Udenrigspolitik/FredSikkerhedOgInternationalRetsorden/Sanktioner/ GERMANY http://www.bmwi.de/BMWi/Navigation/Aussenwirtschaft/Aussenwirtschaftsrecht/embargos.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/www.mfa.gr/en-US/Policy/Multilateral+Diplomacy/Global+Issues/International+Sanctions/ SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS http://www.minbuza.nl/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities B. Address for notifications to or other communication with the European Commission: European Commission Foreign Policy Instruments Service CHAR 12/106 1049 Bruxelles/Brussel BELGIUM E-mail: relex-sanctions@ec.europa.eu Tel.: +32 22955585 Fax: +32 22990873